Citation Nr: 1036405	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-08 117	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision by the RO in San Diego, 
California that denied an increase in a 30 percent rating for 
service-connected PTSD.   The Veteran appealed for a higher 
rating, and in June 2010, the RO granted a 70 percent rating for 
PTSD.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1948 
to July 1952.

2.  On September 2, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the appellant, through 
his authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


